DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on December 28, 2020.  
Claims 1 and 3 have been cancelled.  
Claims 2, 4, 6-7, 9 and 12-13 have been amended.
Claims 14-17 are newly added for consideration.
Claims 2 and 4-17 are currently allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2020 and February 3, 2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
With regard to information disclosure statement (IDS) submitted on September 1, 2020: 
JP2014-116650 is a general background reference(s) covering an invention relating to power saving while preventing a document from being placed on its wrong side;
JP2016-163168 is a general background reference(s) covering an invention relates to perform appropriate tilt correction processing regardless of a size of a document width by performing the tilt correction processing in accordance with a width of each of 
JP2007-272780 is a general background reference(s) covering an invention relates to print date generator and control method. 

With regard to information disclosure statement (IDS) submitted on February 3, 2021: 
JP2008-219556 is a general background reference(s) covering an image forming apparatus with a function for making it easy to recognize how printing is to be performed on a recording paper sheet when copying the original of a size different from a routine size in the image forming apparatus with a both-side copying function; 
JP2008-187668 is a general background reference(s) covering an invention relating to an image forming apparatus including a function for showing how a document is printed on a recording paper sheet, when copying the document in the image forming apparatus including a double-sided copying function; 
JP2002-190678 is a general background reference(s) covering an invention relating to a manuscript reading device which is high in efficiency and capable of avoiding reading a useless image or carrying a useless manuscript when a designated size standard reading system is selected; 
JP2010-098497 is a general background reference(s) covering an invention relating to an image reading apparatus that outputs an image with a front side reading image aligned with a backside reading image, when reading both sides of a document shorter than an image size set by a user through one-pass scanning. 
	

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image reading apparatus and a control method for the image reading apparatus capable of simultaneously reading both sides of a document (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 2, the closest prior arts of record, Goda, Kimura and Uchidate, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and a controller that selects, based on the orientation at which the document image, received by the user interface, is orientated, whether to operate in a first mode or in a second mode, wherein a first output image in each of the first mode and the second mode is an image of the received size on a leading edge side in a conveying direction for a first side of the document, wherein a second output image in the first mode is an image of the received size on the leading edge side in the conveying direction for a second side of the document, and wherein a second output image in the second mode is an image of the received size on a trailing edge side in the conveying direction for the document second side”.  These additional features in combination with all the other features required in the claimed invention, and in view of the 
With regard to Claims 4-11, the claims are depending from the independent Claim 2, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 12, the closest prior arts of record, Goda, Kimura and Uchidate, do not disclose or suggest fully, among the other limitations, the additional required limitation of “ … and selecting, based on the orientation at which the received document image is orientated, whether to operate in a first mode or in a second mode, wherein a first output image in each of the first mode and the second mode is an image of the received size on a leading edge side in a conveying direction for a first side of the document, wherein a second output image in the first mode is an image of the received size on the leading edge side in the conveying direction for a second side of the document, and wherein a second output image in the second mode is an image of the received size on a trailing edge side in the conveying direction for the document second side”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on December 28, 2020 (i.e. on pg. 6-8 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 13, the closest prior arts of record, Goda, Kimura and Uchidate, do not disclose or suggest fully, among the other limitations, the additional required limitation of “ … and selecting, based on the orientation at which the received document image is orientated, whether to operate in a first mode or in a second mode, wherein a first output image in each of the first mode and the second mode is an image of the received size on a leading edge side in a conveying direction for a first side of the document, wherein a second output image in the first mode is an image of the received size on the leading edge side in the conveying direction for a 
With regard to Claim 14, the closest prior arts of record, Goda, Kimura and Uchidate, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein, in a case where the user interface receives input indicating that the drawing is in the landscape orientation and receives input indicating top-bottom opening as the opening direction, a first output image is an image of the received size on a leading edge side in a conveying direction for a first side of the document, and a second output image in the first mode is an image of the received size on the leading edge side in the conveying direction for a second side of the document”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on December 28, 2020 (i.e. on pg. 6-8 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 15-17, the claims are depending from the independent Claim 2, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 2 and 4-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675